935 F.2d 1286Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Winifred GOUDIE, Plaintiff-Appellant,v.Larry STARCHER, West Virginia Supreme Court of Appeals,Ancil G. Ramey, Defendants-Appellees.
No. 90-7405.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 20, 1991.Decided June 20, 1991.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  Charles H. Haden, II, Chief District Judge.  (CA-90-989)
Winifred Goudie, appellant pro se.
S.D.W.Va.
DISMISSED.
Before PHILLIPS, WILKINSON and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Winifred Goudie appeals from the district court's order denying relief.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal on the reasoning of the district court.  Goudie v. Starcher, CA-90-989 (S.D.W.Va. Oct. 29, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.